Citation Nr: 0915906	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  03-04 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for epididymitis.

3.  Entitlement to service connection for osteoarthritis.

4.  Entitlement to service connection for chronic fatigue due 
to an undiagnosed illness.

5.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

6.  Entitlement to service connection for obstructive sleep 
apnea.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for degenerative joint 
disease and avascular necrosis of the right hip status post 
total hip replacement.

10.  Entitlement to service connection for migraine 
headaches.

11.  Entitlement to service connection for sleep 
disturbances.

12.  Entitlement to service connection for irritable bowel 
syndrome.

13.  Entitlement to service connection for chronic joint and 
muscle pains.

14.  Entitlement to service connection for cardiovascular 
symptoms.

15.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus with early peripheral neuropathy of the 
upper and lower extremities

16.  Entitlement to a compensable rating diabetic-induced 
cataracts with mild diabetic retinopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1966 to August 1970 and from September 1990 to July 
1991.  
This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on July 9, 2008, 
which vacated a December 2006 Board decision as to the issues 
of entitlement to service connection for hypertension and 
epididymitis and remanded the matters for additional 
development.  Those issues initially arose from a February 
2002 rating decision by the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The RO, among other things, denied entitlement to service 
connection for osteoarthritis, chronic fatigue, and memory 
loss in a July 2004 rating decision.  The Veteran perfected 
an appeal as to these issues in March 2005.  These issues 
were last addressed in an October 2007 supplemental statement 
of the case.

In a March 2008 rating decision the RO denied entitlement to 
service connection for obstructive sleep apnea, bilateral 
hearing loss, tinnitus, degenerative joint disease and 
avascular necrosis of the right hip status post total hip 
replacement, migraine headaches, sleep disturbances, 
irritable bowel syndrome, chronic joint and muscle pains, and 
cardiovascular symptoms.  The rating decision also denied 
entitlement to a rating in excess of 20 percent for diabetes 
mellitus with early peripheral neuropathy of the upper and 
lower extremities, and awarded a separate noncompensable (0 
percent) rating for diabetic-induced cataracts with diabetic 
retinopathy.  The Veteran submitted notice of disagreement 
from these determinations in April 2008.  Although in 
correspondence dated in June 2008 the RO noted further 
development would be undertaken on these issues, the Court 
has held that where the Board finds a notice of disagreement 
has been submitted regarding a matter which has not been 
addressed in a statement of the case the issue should be 
remanded for appropriate action.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  As these issues have not been addressed in 
a statement of the case, they must be remanded for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its July 2008 order the Court, by incorporating the 
findings of the joint motion for remand, found the Board had 
erred in not having procured specific VA examinations for the 
Veteran's hypertension and epididymitis claims.  Therefore, 
additional development as to these issues is required prior 
to appellate review.

The Board notes that the issues of entitlement to service 
connection for osteoarthritis, chronic fatigue, and memory 
loss were last addressed in a supplemental statement of the 
case in November 2007.  Additional evidence has been added to 
the record since that date including a determination by the 
RO that service treatment records from the Veteran's period 
of service from 1990 to 1991 were unavailable.  It is 
significant to note that in correspondence dated in 
October 2004 the U.S. Armed Service Center for Unit Records 
research reported they had been unable to document the 
Veteran's duty assignments in Southwest Asia and that his 
name did not appear on the personnel portion of the 
Department of Defense Persian Gulf Registry.  As the veteran 
has not waived agency of original jurisdiction consideration 
of the additional evidence, these matters must be remanded 
for additional development.  38 C.F.R. § 20.1304(c) (2008).

Additionally, as a statement of the case has not been issued 
from the Veteran's disagreement with the March 2008 rating 
decision denying entitlement to service connection for 
obstructive sleep apnea, bilateral hearing loss, tinnitus, 
degenerative joint disease and avascular necrosis of the 
right hip status post total hip replacement, migraine 
headaches, sleep disturbances, irritable bowel syndrome, 
chronic joint and muscle pains, and cardiovascular symptoms, 
entitlement to a rating in excess of 20 percent for diabetes 
mellitus, and entitlement to a compensable rating diabetic-
induced cataracts with mild diabetic retinopathy, the Board 
finds additional development as to these issues is also 
required.  Manlincon, 12 Vet. App. 238.  

The Board further notes that private medical records show the 
Veteran sustained an injury involving the testicles prior to 
his return to active service in November 1987 and that he had 
filed a workman's compensation claim.  Private treatment 
records dated in 1994 noted he was receiving treatment at 
that time from a family physician, Dr. Woodward.  Records 
also show the Veteran reported he began taking anti-
hypertensive medication in 1990.  The records associated with 
a workman's compensation claim in approximately 1987 and the 
treatment records from Dr. Woodward, if available, should be 
obtained to help the Veteran substantiate his claims.  

The record shows the Veteran has provided partial service 
treatment records dated in June and July 1991, but efforts to 
obtain his complete records from the service department have 
been unsuccessful.  The available records show he complained 
of testicular pain during active service in June 1991 and 
that that he was taking anti-hypertensive medication at that 
time.  The Board notes, however, that there is no indication 
a specific request for service and service treatment records 
was sent to the Veteran's reserve unit.  Therefore, 
additional development as to these matters is also required 
prior to appellate review.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Records show the Veteran was provided VCAA notice by 
correspondence dated in March 2005, May 2005, March 2007, May 
2007, September 2007, March 2008, and June 2008.  He was 
notified that VCAA notice applied to all elements of a claim 
in June 2006.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  For records in the 
custody of a Federal department or agency, VA must make as 
many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c).  VA has a duty to assist the 
veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a 
statement of the case on the issues of 
entitlement to service connection for 
entitlement to service connection for 
obstructive sleep apnea, bilateral 
hearing loss, tinnitus, degenerative 
joint disease and avascular necrosis of 
the right hip status post total hip 
replacement, migraine headaches, sleep 
disturbances, irritable bowel syndrome, 
chronic joint and muscle pains, and 
cardiovascular symptoms, entitlement to 
a rating in excess of 20 percent for 
diabetes mellitus and entitlement to a 
compensable rating for diabetic-induced 
cataracts with mild diabetic 
retinopathy.  He should be apprised 
that to perfect the appeal on these 
issues for Board review he must submit 
a substantive appeal.  The requisite 
period of time for a response should be 
allowed.

2.  The Veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and/or non-VA, who 
treated him pertinent to the issues on 
appeal.  He should be specifically 
requested to provide, or provide 
appropriate authorization for VA to 
obtain, copies of any records 
associated with a workman's 
compensation claim in approximately 
November 1987 and the treatment records 
from his family physician, 
Dr. Woodward.  

After he has signed the appropriate 
releases, records should be obtained 
and associated with the claims folder.  
All attempts to procure records should 
be documented in the file.  If records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran and his representative are 
to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for review.

3.  The Veteran should be requested to 
identify his reserve unit and his dates 
of reserve service.  Appropriate action 
should be taken to request an 
additional search for service and 
service treatment records.  All 
attempts to procure records should be 
documented in the file.  

4.  Thereafter, the Veteran should be 
scheduled for an appropriate VA 
examination for opinions as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that hypertension or 
chronic epididymitis either developed 
or was aggravated as a result of active 
service.  The examiner should elicit a 
complete history from the Veteran as to 
any specific symptoms or treatment 
manifest during active service.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  Sustainable reasons and bases 
are to be provided in support of any 
opinion rendered.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

6.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




